DETAILED ACTION
This Office Action is responsive to the reply filed on May 21, 2020. Claims 1, 5-13, 15-16 and 20-26 are pending. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 6, the recitation “defines the radius ratio between 0.33 and 0.4” renders the claim indefinite. Claim 1, from which claim 6 depends, recites the radius ratio is “greater than or equal to 0.2 and less than 0.4”, which is in conflict with the language of Claim 6. Accordingly, the scope the claims is not clear (specifically, the range of radius ratios covered by claims 6-7).  
Prior Art Relied Upon
This action references the following US Patents and Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
2015/0328717
“SHEPLER”
2,722,802
“BLACKWELL”
2016/0040598
“MORIN”
7,744,346
“SCHREIBER”
2017/0211484
“SHERIDAN”
2016/0153356
“SCHWARZ”


This action references the following non-patent documents:
AUTHOR OR EDITOR
TITLE (DATE), 
PUBLISHER, 
EDITION
PAGES
COPY
HEREINAFTER
Kantrowitz
The Supersonic Axial-Flow Compressor (1950),
NACA, 
NACA-TR-974
473-481
PREVIOUSLY
PROVIDED
“KANTROWITZ”
Wennerstrom
Design of a 1500 ft/sec, Transonic, High Through-flow, Single-stage Axial-flow Compressor with Low Hub/tip Ratio (1976), 
AIR FORCE AERO PROPULSION LABORATORY, 
AFAPL-TR-76-59

PROVIDED HEREWITH 
“WENNERSTROM ‘59” 
Wennerstrom
Design of a 1500 ft/sec, Transonic, High Through-flow, Single-stage Axial-flow Compressor with Low Hub/tip Ratio  (1976), 
AIR FORCE AERO PROPULSION LABORATORY, 
AFAPL-TR-76-92

PROVIDED HEREWITH
WENNERSTROM ‘92”
Special Metals Corporation
INCONEL ALLOY X-750 (2004), 
Special Metals Corporation, 
SMC-067
All
PREVIOUSLY PROVIDED
“SMC”


Claim Rejections - 35 USC § 103
Claims 1, 6, 8, 10-11, 15, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over SHEPLER in view of WENNERSTROM ‘59 & BLACKWELL, AND KANTROWITZ. 
Re Claim 1. SHEPLER teaches a gas turbine engine (¶¶0025-0029), comprising: a compressor rotor (rotor of low-pressure compressor 44, ¶¶0028-0029) comprising a first stage compressor airfoil [25; 104, 108] defined at an upstream-most stage (first stage) of the compressor rotor (¶¶0029-0030). See e.g., the upstream-most stage of the low-pressure compressor rotor in the embodiment of Figure 1. SHEPLER further teaches wherein the first stage compressor airfoil defines a radius ratio (with respect to axis A in Figure 1) of an inner radius [illustrated in Figure 1] of the first stage compressor airfoil within a core flowpath [C] versus an outer radius of the first stage compressor airfoil within the core flowpath [illustrated in Figure 1] (¶0025), the first stage compressor airfoil is structured to operate at a first stage pressure ratio (¶¶0028-0029) at a tip speed (¶0027). SHEPLER further teaches forming the rotor stages of the low-pressure compressor as a forged “integrally bladed rotor” which includes a first rotor blade 104 with a forged portion 106 including an airfoil and a second rotor blade 108 with a forged portion 110 including a an airfoil (¶0030), wherein the forged material from which the integrally bladed rotor 100 is constructed is a nickel-containing alloy (¶0030). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine of SHEPLER such that the first stage compressor airfoil comprises a nickel-based material (nickel-containing alloy), in order to utilize a material suitable for managing compression/rotation within the stages of the low-pressure compressor (¶0030).  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). However, SHEPLER fails to quantify the numerical value of the radius ratio. 
WENNERSTROM ‘59 teaches providing an axial compressor stage with a hub-to-tip radius ratio between greater than or equal to 0.2 and less than 0.4 (p. 23, 0.35, 0.31). BLACKWELL teaches providing hub tip radius ratio at the first stage of a compressor at the lowest practical value to maintain minimal frontal area (BLACKWELL 1:35-51). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the radius ratio of the first stage compressor airfoil   and BLACKWELL as discussed so far fails to quantify the value of the first stage pressure ratio at a tip speed of between 472 and 564 m/s. 
KANTROWITZ teaches providing an a compressor rotor for a gas turbine (p. 473, column 1) comprising a single stage compressor airfoil defines a first stage pressure ratio between 1.7 and 1.9  at a tip speed of  between 472 and 564 meters per second (at tip speed = 487.7 m/s, PR = 1.8; p. 479 col. 2 to p. 480 col. 1). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine of SHEPLER in view of WENNERSTROM ‘59 and BLACKWELL as discussed so far such the first stage compressor airfoil of the compressor rotor is structured to operate at a first stage pressure ratio of  between 1.7 and 1.9  at a tip speed of  between 472 and 564 meters per second, in order to provide a configuration that facilitates increased pressure ratio with reduced weight and size (KANTROWITZ p. 478). 
Additionally, with respect to the claimed values for pressure ratio, tip speed and radius ratio, which are taught by the prior art and obvious for the reasons above, each variable is shown to be a result effective variable that achieves a desired result in the cited prior art (see KANTROWITZ & BLACKWELL, KANTROWITZ, and BLACKWELL for pressure ratio, tip speed and radius ratio respectively). It has been held that the optimization of result effective variables by routine experimentation was an obvious extension of prior art teachings. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05 II. Further, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions (in the instant case, the claimed values are taught to be within workable ranges in the prior art), a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.


Re Claim 6. SHEPLER in view of WENNERSTROM ‘59 & BLACKWELL, AND KANTROWITZ teaches the gas turbine engine of claim 1. As discussed above in Claim 1 with respect to WENNERSTROM ‘59 and BLACKWELL, in the gas turbine engine of WENNERSTROM ‘59 & BLACKWELL, AND KANTROWITZ the first stage compressor airfoil defines the radius ratio between 0.33 and 0.4 (see Claim 1 above).   Further, as discussed in Claim 1 it has been held that the optimization of result effective variables by routine experimentation was an obvious extension of prior art teachings. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05 II. Further, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions (in the instant case, the claimed values are taught to be within workable ranges in the prior art), a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.
Re Claim 8. SHEPLER in view of WENNERSTROM ‘59 & BLACKWELL, AND KANTROWITZ teaches the gas turbine engine of claim 1. SHEPLER further teaches the compressor rotor comprises twelve or fewer stages (in the embodiment of Figure 1, the compressor rotor defines fewer than twelve stages [three]).  
Re Claim 10. SHEPLER in view of WENNERSTROM ‘59 & BLACKWELL, AND KANTROWITZ teaches the gas turbine engine of claim 1. SHEPLER further teaches the gas turbine engine comprising: a first turbine rotor (rotor of LP turbine 46) coupled to the compressor rotor via a first shaft 40, wherein the first turbine rotor and the compressor rotor are together rotatable via the first shaft (¶¶0027-0028); and an outer casing [annotated in Image 1 below] generally surrounding the first turbine rotor and the compressor rotor (Image 1), wherein the outer casing defines a core flow inlet annotated in Image 1 below] into the core flowpath, and further wherein the first stage compressor airfoil of the compressor rotor is in direct fluid communication with the core flow inlet (Image 1).  

    PNG
    media_image1.png
    730
    903
    media_image1.png
    Greyscale

Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. Regarding the claim term “direct”, the presumption that the term is to be given its ordinary and customary meaning has not been rebutted clearly setting forth a different definition of the term in the specification. Accordingly, the term is given their ordinary and customary meaning, consonant with the disclosure. The term “direct” has been construed as   -- proceeding without deviation --. Notably, the disclosure indicates the compressor rotor (100) is in “direct” fluid communication with the fan assembly (14) and also in “direct” fluid communication with the core flow inlet (20) (e.g., ¶¶0037, 0042). The core flow inlet (20) is disclosed as an intervening element between the compressor rotor (100) and the fan assembly (14) (see e.g., Figure. 1). Thus, the disclosure suggests the term “direct” as used in the disclosure does not exclude intervening factors or intermediaries. 
Re Claim 11. SHEPLER in view of WENNERSTROM ‘59 & BLACKWELL, AND KANTROWITZ teaches the gas turbine engine of claim 10. SHEPLER further teaches a fan assembly 22, 42 in serial flow arrangement upstream of the compressor rotor, wherein the compressor rotor is in direct fluid communication with the fan assembly (Fig. 1, ¶¶0025-0027).  
Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. Regarding the claim term “serial”, the presumption that the term is to be given its ordinary and customary meaning has not been rebutted clearly setting forth a different definition of the term in the specification. Accordingly, the term is given their ordinary and customary meaning, consonant with the disclosure. The term “serial” has been construed as – arranged in a series, rank, or row –. 
Re Claim 15. SHEPLER teaches a gas turbine engine (¶¶0025-0029), comprising: a core engine comprising: a compressor rotor (rotor of low-pressure compressor 44, ¶¶0028-0029) comprising a first stage compressor airfoil [25; 104, 108] defined at an upstream-most stage (first stage) of the compressor rotor (¶¶0029-0030;  see e.g., the upstream-most stage of the low-pressure compressor rotor in the embodiment of Figure 1), a first turbine rotor (rotor of LP turbine 46) coupled to the compressor rotor via a first shaft 40, wherein the first turbine rotor and the compressor rotor are together rotatable via the first shaft (¶¶0027-0028); and a combustor assembly 26, 56 disposed between the compressor rotor and the first turbine rotor in direct serial flow arrangement (¶¶0025, 0027). SHEPLER further teaches wherein the first stage compressor airfoil defines a radius ratio (with respect to axis A in Figure 1) of an inner radius [illustrated in Figure 1] of the first stage compressor airfoil within a core flowpath [C] versus an outer radius of the first stage compressor airfoil within the core flowpath [illustrated in Figure 1] (¶0025), the first stage compressor airfoil is structured to operate at a first stage pressure ratio (¶¶0028-0029) at a tip speed (¶0027). SHEPLER further teaches forming the rotor stages of the low-pressure compressor as a forged “integrally bladed rotor” which includes a first rotor blade 104 with a forged portion 106 including an airfoil and a second rotor blade 108 with a forged portion 110 including a an airfoil (¶0030), wherein the forged material from which the integrally bladed rotor 100 is constructed is a nickel-containing alloy (¶0030). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). However, SHEPLER fails to quantify the numerical value of the radius ratio. 
WENNERSTROM ‘59 teaches providing an axial compressor stage with a hub-to-tip radius ratio between greater than or equal to 0.2 and less than 0.4 (p. 23, 0.35, 0.31). BLACKWELL teaches providing hub tip radius ratio at the first stage of a compressor at the lowest practical value to maintain minimal frontal area (BLACKWELL 1:35-51). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the radius ratio of the first stage compressor airfoil  such that it is greater than or equal to 0.2 and less than 0.4,  in order to provide small front area at the low pressure compressor inlet (BLACKWELL 1:43-56) while optimizing power ratio and efficiency of the spools (1:23-42). However, SHEPLER in view of WENNERSTROM ‘59 and BLACKWELL as discussed so far fails to quantify the value of the first stage pressure ratio at a tip speed of between 472 and 564 m/s. 
KANTROWITZ teaches providing an a compressor rotor for a gas turbine (p. 473, column 1) comprising a single stage compressor airfoil defines a first stage pressure ratio between 1.7 and 1.9  at a tip speed of  between 472 and 564 meters per second (at tip speed = 487.7 m/s, PR = 1.8; p. 479 col. 2 to p. 480 col. 1). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine of SHEPLER in view of WENNERSTROM ‘59 and BLACKWELL as discussed so far such the first stage compressor airfoil of the compressor rotor is structured to operate at a first stage pressure ratio of  between 1.7 and 1.9  at a tip speed of  between 472 and 564 meters per second, in order to provide a configuration that facilitates increased pressure ratio with reduced weight and size (KANTROWITZ p. 478). 
Additionally, with respect to the claimed values for pressure ratio, tip speed and radius ratio, which are taught by the prior art and obvious for the reasons above, each variable is shown to be a result effective variable that achieves a desired result in the cited prior art (see KANTROWITZ & BLACKWELL, . In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05 II. Further, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions (in the instant case, the claimed values are taught to be within workable ranges in the prior art), a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.
Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. Regarding the claim terms “direct” and “serial”, the presumption that the terms are to be given their ordinary and customary meaning has not been rebutted clearly setting forth a different definition for the term(s) in the specification. Accordingly, the terms are given their ordinary and customary meaning, consonant with the disclosure. The term “direct” has been construed as   -- proceeding without deviation --. The term “serial” has been construed as – arranged in a series, rank, or row –. As discussed above, the disclosure suggests the term “direct” does not exclude intervening factors or intermediaries. 
Re Claims 21-24. SHEPLER in view of WENNERSTROM ‘59 & BLACKWELL, AND KANTROWITZ teaches the gas turbine engines of claim 1 & 15. SHEPLER further teaches wherein the compressor rotor is not part of a centrifugal compressor, wherein the gas turbine engine does not include a centrifugal compressor (SHEPLER ¶¶0025-0029). Additionally, in each of WENNERSTROM ‘59 & BLACKWELL, AND KANTROWITZ, the compressor rotor is not part of a centrifugal compressor, wherein the gas turbine engine does not include a centrifugal compressor.  
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over SHEPLER in view of WENNERSTROM ‘59 & BLACKWELL, AND KANTROWITZ as applied above, and further in view of SCHREIBER. 
Re Claims 5 and 7, SHEPLER in view of WENNERSTROM ‘59 & BLACKWELL, AND KANTROWITZ teaches the teaches the gas turbine engine of claims 1 and 6 as discussed above. However, SHEPLER in view of WENNERSTROM ‘59 & BLACKWELL, AND KANTROWITZ fails to state whether the first stage compressor airfoil defines a substantially hollow airfoil or a substantially solid airfoil. 
SCHREIBER teaches providing a compressor airfoil 1 as substantially solid or hollow (2:46-62). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the first stage compressor airfoil of SHEPLER in view of WENNERSTROM ‘59 & BLACKWELL, AND KANTROWITZ such that it defines a substantially hollow airfoil or a substantially solid airfoil, in order to provide an airfoil configuration with reduced weight (substantially hollow) or increased solidity (substantially solid). It has been held that [when] all the claimed elements were known in the prior art (in the instant case, substantially solid and substantially hollow airfoils) and  one skilled in the art could have combined the elements as claimed by known methods (providing hollow airfoils or solid airfoils at the first stage of a compressor)  with no change in their respective functions (compressing air), and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art (an airfoil configuration selected for a particular weight and solidity), it would have been an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976). See MPEP § 2143 (I) A.
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SHEPLER in view of WENNERSTROM ‘59 & BLACKWELL, AND KANTROWITZ as applied above, and further in view of SHERIDAN.  
Re Claims 9 and 20. SHEPLER in view of WENNERSTROM ‘59 & BLACKWELL, AND KANTROWITZ teaches the gas turbine engine of claim 8 (wherein the compressor rotor comprises twelve or fewer stages) and claim 15. However, as discussed so far SHEPLER in view of WENNERSTROM ‘59 & BLACKWELL, AND KANTROWITZ  is silent to wherein the compressor rotor defines a compressor pressure ratio between 20:1 and 39:1
SHERIDAN teaches an analogous compressor rotor defines a compressor pressure ratio between 20:1 and 39:1 (¶¶0011, 0021, 0037). (SHERIDAN also suggests stage pressure ratios of 2.0, ¶0037 consonant with the compressor rotor having twelve or fewer stages SHEPLER in view of WENNERSTROM ‘59 & BLACKWELL, AND KANTROWITZ, for a pressure ratio of 20). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the compressor rotor of SHEPLER in view of WENNERSTROM ‘59 & BLACKWELL, AND KANTROWITZ such that the compressor rotor defines a compressor pressure ratio of 20:1 to 39:1, in order to facilitate desired overall pressure ratio (SHERIDAN ¶0038) and/or desirable power ratio between low-pressure and high-pressure systems (BLACKWELL 1: 35-50).  
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over SHEPLER in view of WENNERSTROM ‘59 & BLACKWELL, AND KANTROWITZ as applied above, and further in view of SMC.  
Re Claims 12-13. SHEPLER in view of WENNERSTROM ‘59 & BLACKWELL, AND KANTROWITZ teaches the gas turbine engine of claim 1. However, SHEPLER in view of WENNERSTROM ‘59 & BLACKWELL, AND KANTROWITZ is silent to wherein the nickel-based material  defines a tensile strength to density ratio of  0.18 or greater and  a tensile strength equal to or greater than  1000 Mpa.  
SMC teaches using nickel-based materials for gas turbine engine components (including rotor blades) defining a tensile strength to density ratio of approximately 0.18 or greater and defining a tensile strength equal to or greater than approximately 1000 Mpa. See e.g., SMC at pp. 1 and 8-13, describing INCONEL X750 used in rotor blades (p. 1) and according to various specifications, summarized below. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


 Such materials are commonly selected in aerospace gas turbine application due their suitability to withstand mechanical stresses while being of a relatively low weight (e.g., relatively strong and light-weight aerospace-grade alloys, such as nickel-based alloys). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over SHEPLER in view of WENNERSTROM ‘59 & BLACKWELL, AND KANTROWITZ as applied above, and further in view of SCHWARZ.   
Re Claim 16. SHEPLER in view of WENNERSTROM ‘59 & BLACKWELL, AND KANTROWITZ teaches the gas turbine engine of claim 15. SHEPLER further teaches a fan assembly 22, 42 in serial flow arrangement upstream of the compressor rotor, wherein the compressor rotor is in direct fluid communication with the fan assembly and that the teachings therein are also applicable to three-spool engine architectures (¶0025-0027). However, SHEPLER in view of WENNERSTROM ‘59 & BLACKWELL, AND KANTROWITZ is silent to a second turbine rotor coupled to the fan assembly via a second shaft, wherein the second turbine rotor and the fan assembly are together rotatable via the second shaft, and further wherein the gas turbine engine defines the fan assembly, the core engine, and the second turbine rotor in serial flow arrangement. 
SCHWARZ teaches a three-spool arrangement wherein a fan assembly 28 is in serial flow arrangement upstream of a compressor rotor 42, wherein the compressor rotor is in direct fluid communication with the fan assembly; and a second turbine rotor 50 coupled to the fan assembly via a second shaft 56, wherein the second turbine rotor and the fan assembly are together rotatable via the second shaft, and further wherein the gas turbine engine defines the fan assembly, a core engine (including a compressor 42, combustor 45, turbine 48 and shaft 54), and the second turbine rotor in serial flow arrangement (¶¶0072-0076). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention obvious to provide the engine as a three-spool arrangement wherein a second turbine rotor is coupled to the fan assembly via a second shaft, wherein the second turbine rotor and the fan assembly are together rotatable via the second shaft, and further wherein the gas turbine engine defines the fan assembly, the core engine, and the second turbine rotor in serial flow . 
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over SHEPLER in view of WENNERSTROM ‘59 & BLACKWELL, AND KANTROWITZ as applied above, and further in view of WENNERSTROM ‘92. 
Re Claims 25-26. SHEPLER in view of WENNERSTROM ‘59 & BLACKWELL, AND KANTROWITZ teaches the gas turbine engines of claim 1 & 15 as discussed above. However, SHEPLER in view of WENNERSTROM ‘59 & BLACKWELL, AND KANTROWITZ as discussed so far fails to teach wherein the first stage compressor airfoil has a scallop structure at a hub portion thereof defined by the hub portion sloping downward from a trailing edge to a leading edge such that the leading edge is closer to an axial centerline than the trailing edge.
WENNERSTROM ‘92 teaches a first stage compressor airfoil (the airfoil of WENNERSTROM ’59; see p. 1 and p. 372, REF 1) with has a scallop structure at a hub portion thereof defined by the hub portion sloping downward from a trailing edge to a leading edge such that the leading edge is closer to an axial centerline than the trailing edge (shown on page 34). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the first stage compressor airfoil such that it has a scallop structure at a hub portion thereof defined by the hub portion sloping downward from a trailing edge to a leading edge such that the leading edge is closer to an axial centerline than the trailing edge, to provide a rotor configuration that provides advantages discussed at pp. 15-20 of WENNERSTROM ’92 and WENNERSTROM ’59 at pp. 20-21 and 23. 
Response to Arguments
Applicant’s arguments to SHEPLER, BLACKWELL, AND KANTROWITZ are not persuasive for the reasons set forth in the Advisory action mailed 12/18/2020. MORIN is no longer relied upon in the rejections. Further, WENNERSTROM ’92 is now relied upon to teach a radius ratio less than 0.4.



Allowable Subject Matter
As discussed in an interview on 02/23/2021:
Claim 1 would be allowable if amended to further include the limitations of claim 25, in combination with the limitations of Claim 1, while replacing the term “sloping” in claim 25 with – curving --. 
Claim 15 would be allowable if amended to further include the limitations of claim 26, in combination with the limitations of Claim 15, while replacing the term “sloping” in claim 26 with – curving --. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
February 25, 2021
                                                                                                                                                                                             

/JASON H DUGER/Primary Examiner, Art Unit 3741